Marion App. No. 9-06-43, 2007-Ohio-5484. On review of order certifying a conflict. The court determines that a conflict exists. The parties are to brief the issue stated at page 1 of the court of appeals’ Journal Entry filed November 15, 2007:
“Is a conviction for intimidation of a witness under R.C. 2921.04(B), which requires the witness to be involved in a criminal action or proceeding, sustainable where the intimidation occurred after the criminal act but prior to any police investigation of the criminal act, and thus, also prior to any proceedings flowing from the criminal act in a court of justice?”
O’Donnell, J., dissents.
The conflict cases are State v. Gooden, Cuyahoga App. No. 82621, 2004-Ohio-2699, and State v. Hummell (June 1, 1998), Morrow App. No. CA-851.